Citation Nr: 1444617	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-48 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher level of special monthly compensation based on aid and attendance.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 RO decision, which denied a claim for entitlement to a higher level of special monthly compensation based on aid and attendance criteria.

The Veteran had a hearing before the undersigned in June 2010.  A transcript of the hearing has been associated with the claims file.

The Veteran's claim was remanded by the Board for additional development in September 2010.  The matter again is before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Veteran's case must again be remanded by the Board.  Since the last adjudication of the claim, in a June 2012 Supplemental Statement of the Case (SSOC), and the last VA aid and attendance examinations, in December 2011 and February 2012, there have been numerous potentially significant changes in the Veteran's condition not considered by the AOJ.  

Special aid and attendance benefits exist for certain veterans.  A veteran who receives the SMC rate under 38 U.S.C.A. § 1114 subsection (o) or the maximum rate authorized under subsection (p) and who needs regular aid and attendance or a higher level of care is entitled to an additional allowance under 38 U.S.C.A. § 1114 subsection (r)(1).  See 38 C.F.R. § 3.350(h)(1) (2014).  Determination of the need for aid and attendance is subject to the provisions of 38 C.F.R. § 3.352 (2014).  The aid and attendance allowance under (r)(1) is payable whether or not such need was a partial basis for entitlement to the rate under SMC (o) or (p) or was based on an independent factual determination.  A veteran who receives SMC at the intermediate rate between 38 U.S.C. 1114(n) and (o) plus special monthly compensation under 38 U.S.C. 1114(k), and who establishes a factual need for regular aid and attendance, is also entitled to the (r)(1) allowance.  See 38 C.F.R. 
§ 3.350(h)(2) (2014).  Determination of the factual need for aid and attendance is also subject to the criteria of §3.352.

38 U.S.C.A. § 1114 subsection (o) provides (in relevant part) for benefits if the Veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more subsections (l) through (n), no condition being considered twice in the determination.

In this case, the Veteran is receiving SMC at the (m) level on account of fragment wound, lower extremities, with right below knee amputation and left above knee amputation with numerous other service-connected disabilities.  The critical question, therefore, is whether his service-connected disabilities require regular aid and attendance or a higher level of care such that the Veteran would be entitled to an additional allowance under 38 U.S.C.A. § 1114 subsection (r)(1).

38 C.F.R. § 3.352 (b)(1) provides that a Veteran is entitled to the higher level aid and attendance allowance authorized by §3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the Veteran is entitled to the compensation authorized under 38 U.S.C. 1114(o), or the maximum rate of compensation authorized under 38 U.S.C. 1114(p); (ii) the Veteran meets the requirements for entitlement to the regular aid and attendance allowance in paragraph (a) of this section; and (iii) the Veteran needs a "higher level of care" than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care.

38 C.F.R. § 3.352(a) provides that the following will be accorded consideration in determining the need for regular aid and attendance (§ 3.351(c)(3): inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof.  38 C.F.R. § 3.352 (b)(2) (2014).

The term "under the regular supervision of a licensed health-care professional," as used in paragraph (b)(2) of this section, means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  38 C.F.R. § 3.352 (b)(3).  A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352 (b)(4).

In this case, the Veteran's last VA aid and attendance examination was in December 2011, with an addendum in February 2012.  Since that time, evidence indicates a potential worsening in the Veteran's service-connected conditions.  Specifically, a July 2013 VA treatment record indicated that the Veteran's left shoulder problems (for which he is service connected) were worsening due to the strain of operating his manual wheelchair.  Subsequently the Veteran was provided with a motorized wheelchair/scooter due to problems with ambulation in the manual wheelchair.  Moreover, several records, including a January 2014 VA treatment record, indicate that since the time of the last VA aid and attendance examination the Veteran has ceased living independently and is living with his sister.  (The Board acknowledges that there is a suggestion that at least some of the basis for that change was due to financial considerations.)  A February 2014 physical therapy treatment record documented progressively worsening left shoulder problems and that this was his first physical therapy session since 2011.  Finally, in a September 2014 rating decision, the RO granted entitlement to service connection for sarcoma, nose, status post Mohs surgery.  The foregoing suggests a possible worsening of the Veteran's condition such that a higher level of special monthly compensation based on the need for aid and attendance might be warranted and, as such, the Board concludes that another VA aid and attendance examination is warranted.

New and non-duplicative VA treatment records, VA examinations, and other evidence have been associated with the Veteran's claims file without waiver of AOJ consideration.  The AOJ should take the opportunity to review this evidence and undertake any development deemed necessary prior to readjudication of the claim.  See 38 C.F.R. §§ 19.31, 19.37 (2014).  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records that are not already of record.

2.  Schedule the Veteran for a VA examination to determine whether he is in need of aid and attendance AND a higher level of care without which the Veteran would require hospitalization, nursing home care, or other residential institutional care.  The examiner must be afforded access to the Veteran's paper and electronic claims file and a copy of this remand.  The examiner should note in the examination report that the claims file was reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time.

The examiner must evaluate the nature and severity of all of the Veteran's current service-connected disabilities.

The examiner should address: 

* whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or has concentric contraction of the visual field to 5 degrees or less; 

* his ability to dress or undress himself, or to keep himself ordinarily clean and presentable; 

* whether he is in frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; 

* whether he is unable to feed himself through loss of coordination of upper extremities or through extreme weakness; whether he is unable to attend to the wants of nature; 

* or whether he has incapacity, physical or mental, which requires care or assistance on a regular basis for protection from hazards or dangers to daily environment.

The examiner also is requested to opine as to whether the Veteran needs (i) a higher level of care (that is, the need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional) and (ii) in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care.

3.  After the above development has been completed, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

